ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-345, concluding that RUSSELL G. CHEEK of TOMS RIVER, who was admitted to the bar of this State in 1980, should be censured for failing to resolve outstanding financial obligations to an estate for more then five years, conduct in violation of RPC 1.15(b) (failure to promptly deliver funds to the client);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record, including respondent’s history of discipline, that respondent’s unethical conduct warrants a three-month suspension from practice;
And good cause appearing;
It is ORDERED that RUSSELL G. CHEEK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 5, 2006; and it is further
*69ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further •
ORDERED that respondent comply with Rule 1:20-20, dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.